El Juez Asociado Se. "Wolf,
emitió la opinión del tribunal.
El primer error alegado es que siendo la acusación por homicidio en ella no se alegaron hechos constitutivos de un delito público. La acusación es como sigue:
“El Fiscal formula acusación contra Avelino Moreno por un de-lito de homicidio involuntario, felony, cometido de la manera si-guiente: El citado Avelino Moreno, allá el día 11 de abril de 1917, en San Juan, que forma parte del distrito judicial del mismo nom-bre, ilegal y voluntariamente y.en ocasión de guiar un automóvil sin la debida prudencia o circunspección, por negligencia o descuido, arrolló al niño Manuel Reyes, infiriéndole varias contusiones que le produjeron la muerte a los pocos momentos. Este hecho es con-trario a la ley para tal caso prevista y a la paz y dignidad del Pueblo de Puerto Rico.”
La teoría sustentada por el apelante es que los actos de negligencia o descuido no han sido especificados, pero euando se- imputa negligencia en términos generales como en el pre-sente caso y se alegan las circunstancias bajo las cuales dicha negligencia tiene lugar, el hecho de no especificar la naturaleza particular de la negligencia, de ser un defecto lo es de forma. Además, si no es un defecto y el acusado necesita más especificación de particulares para su defensa .-debe hacer solicitud a la corte pidiendo una especificación de *106particulares. Si es un defecto de forma, la solicitud deberá ser para que se desestime la acusación o mediante moción soli-citando el sobreseimiento como se hizo en el caso de United States v. Holtzhauer, 40 Fed. 76, citado por el apelante. No bubo tal procedimiento en este caso y la cuestión no puede ser levantada por primera vez en esta Corte, El Pueblo v. París, 25 D. P. R. 111; El Pueblo v. Ramírez, 25 D. P. R. 263; y casos citados. El Pueblo v. Cintrón, 26 D. P. R. 246; People v. Byron, 103 Cal. 675. Nos inclinamos a creer que el su-puesto defecto ni siquiera fue de forma, puesto que el acu-sado fue notificado de que se le imputaba el hecho de guiar un automóvil negligentemente y sin la debida circunspección y baber arrollado a un niño en el día y lugar que se men-cionan. De haberlo solicitado en debida forma dicho ■ acu-sado hubiera tenido derecho a una especificación' de parti-culares. Sin embargo, al ir al juicio renunció a todas estas cosas.
Los casos de El Pueblo v. Borque, 25 D. P. R. 594, y El Pueblo v. Rivera, 26 D. P. R. 439, fueron establecidos de acuerdo con la Ley de Automóviles. No. 75, de 1916, en los que dicha especificación en cuanto a la negligencia en particular era necesaria, pues establecían delitos de misdemeanor que no dependían necesariamente de ninguno de los principios del actual Código Penal.
El segundo señalamiento de error es el más importante. Sostiene el apelante que el veredicto es contrario al peso de la prueba. Hubo prueba tendente a mostrar el hecho de que el apelante, que es un chauffeur, acompañado por otro chauffeur, estaban probando un automóvil perteneciente a el “Atlas Commercial Company”. El accidente tuvo lugar en un callejón o calle estrecha de San Juan donde no hay aceras en ninguno de sus lados, Según el único testigo de la defensa el acusado no tenía ninguna necesidad particular de entrar en este lugar estrecho, pero resolvió pasar por allí. Es una calle por donde raras veces pasan los automóviles. En el juicio un número de testigos declaró que vivían en *107esta calle y en ambos lados de la misma. Estas personas tienen que entrar y salir, y desde lnego como es una calle de poco tránsito, las personas la cruzan libremente y los niños juegan allí, a todo lo cual tienen derecho. Ninguno de ellos está en la obligación de estar en vela de los automó-viles, aun cuando la negligencia eontributoria fuera gran factor en el caso, y en cuanto a esto las instrucciones de la corte fueron sumamente liberales para el acusado. Puede inferirse de la prueba que la calle estaba bien habitada. Da-dos estos hechos, un automóvil que dobla por una esquina y entra en este callejón tiene que hacerlo con gran cuidado y para no ocasionar alguna muerte o daño a una persona debe estar dispuesto a detenerse casi inmediatamente, pues donde no hay aceras el entrar doblando una esquina es cosa que se hace muy de repente y puede uno ir a chocar contra una persona. Esto todos sabemos que sucede al doblar a pie una esquina de una calle de la ciudad. Es asimismo cierto, que es difícil, sino imposible, que un automóvil doble una esquina como ésta al salir de otra calle estrecha con gran velocidad.
Un niño de cuatro años de edad regresaba a su casa por el callejón de “Norzagaray” y acababa precisamente de do-blar la esquina cuando fué cogido por el automóvil que con-ducía el acusado y que bajaba por la calle en la misma dirección, ocasionándole lesiones de las cuales, según aparece, falleció el niño el mismo día. El automóvil agolpeó al niño con su guarda lodo delantero parando entonces a una dis-tancia de una yarda o un metro del lugar donde el choque ocurrió. Los testigos declararon que el automóvil iba con velocidad, bastante aprisa, pero no existe prueba que de-muestre si esta velocidad era mayor o menor de quince mi-llas por hora, o sea la fijada para la zona urbana. A soli-, citad del acusado el jurado hizo una inspección ocular del callejón o calle, pero no se llevó a los autos constancia al-guna del resultado de esta inspección ocular.
' Sostiene el apelante que el G-obierno no probó que el automóvil caminaba a.una velocidad excesiva, o que llevaba *108tal velocidad que dentro de las circunstancias del caso cons-tituía culpa lata (gross negligence) o “sin miramiento al-guno” (an litter disregard of human life).
Con respecto a la velocidad arguye el apelante que puesto que el automóvil fué parado dentro de una- yarda del lugar en que ocurrió el choque, era imposible que fuera rápida-mente. Este es el punto en el cual se insiste principalmente. Independientemente del hecho de que el jurado tenía derecho a juzgar la velocidad teniendo en cuenta las palabras y com-portamiento de los testigos, dos cosas resultan muy claras. La primera es que chocando el automóvil con el niño con su guarda fango delantero, corrió a una distancia igual a su tamaño y riña yarda más. La segunda es que el chauffeur puede haber.visto al niño poco antes de cogerlo, e inmedia-tamente empezó a rebajar su velocidad. De modo que el jurado tenía derecho a suponer de esto que el automóvil iba tan ligero como podía correr al doblar una esquina como esa.
Que las cortes condenan por menos de un acto realizado “sin miramiento alguno”, aparece de los casos de El Pueblo v. Blandford, 23 D. P. R. 625, y El Pueblo v. Francis, 19 D. P. R. 692, y los casos citados. Que el automóvil en este caso no iba tan ligero' como en el caso de Blandford es cosa que no puede afectar a nuestra decisión. El accidente en el caso de Blandford no tuvo lugar en una zona urbana. El jurado tenía derecho a creer en vistá de la prueba que se le presentó, que el niño no se puso repentinamente frente al automóvil.-
Por estas consideraciones y sin insistir en la cuestión de la velocidad nos sentimos obligados a declarar que el jurado tenía derecho a llegar a la conclusión de que el acusado do-bló por este callejón sin la circunspección o cuidado que la ley?- exige y hay prueba suficiente para concluir que actuó con culpa lata (gross negligence). El niño fué cogido muy cerca de la pared izquierda de la calle y el jurado sabía si la vuelta que daba el acusado era o no hacia el lado de-recho o izquierdo. Al entrar en este^ callejón estrecho, es-*109tando como está habitado, un chauffeur es culpable de culpa lata (gross negligence) si no reduce su velocidad hasta tal punto que pueda parar su automóvil casi inmediatamente. El hecho de que llevara menos velocidad que el límite fijado por la ley no establece diferencia alguna. El fijar un límite de velocidad como es natural no confiere a un chauffeur de-recho alguno de llevar tal velocidad en todas las ocasiones pero la velocidad a que puede ir está regulada por la posi-ción topográfica del camino que recorre. Fué también una circunstancia, que hubo prueba tendente a mostrar que el chauffeur no olió aviso.
El jurado debió conocer, en vista de la inspección ocular que hizo de la calle, un número de cosas de las cuales no •podemos tomar conocimiento judicial. Cualquier duda que pueda haber en este sentido debe resolverse en contra del apelante, pues no tenemos plano alguno del callejón o de la calle que a él conduce. Véase en cuanto a este punto el caso de El Pueblo v. Blandford, 23 D. P. R. 625.
El tercer señalamiento de error se funda en la supuesta omisión de establecer el corpus delicti. Aparentemente nadie en la corte inferior dudó que el muchacho fué muerto por el automóvil. El juez ni siquiera mencionó la muerte en el resumen que hace de los hechos y si de dicha exposición de hechos puede inferirse razonablemente la muerte originada por el golpe según las manifestaciones de los testigos que constan en los autos sin la prueba directa de un médico, dicha inferencia puede hacerse en la apelación. La madre dijo, sin que se le hiciera objeción, que su hijo fué muerto por el automóvil que guiaba el acusado. Muchos de los testigos manifiestan que el automóvil le pasó por encima al niño. Otro testigo dijo que él lo recogió, que se lo quitaron y lo llevaron al hospital donde murió. 'De estas manifestaciones aunque fueran de referencia, lo que no consta, el jurado a falta de objeción, ten'a derecho a inferir que el niño había muerto, que murió casi inmediatamente y que su muerte fué debida a haber sido arrollado por el automóvil. El acusado *110renuncia a la necesidad de la prueba directa cuando permite que se presente otra prueba en el juicio.
El cuarto señalamiento de error se refiere a las instruc-ciones y son de aplicación los casos de El Pueblo v. Días, 19 D. P. R. 520; El Pueblo v. Lassalle, 18 D. P. R. 421; El Pueblo v. Ramírez de Arellano, 25 D. P. R. 263. El lieelio de que la corte en sus instrucciones manifestara que los tes-tigos del G-obierno dijeron que el automóvil- iba a una velo-cidad mayor que la corriente, a lo sumo fue una exposición de un liecho que no obligaba al jurado. Fue la interpreta-ción que la corte dió a estas manifestaciones, pero el jurado estaba libre para creerlas o no según le instruyó la corte al ■jurado al hablar de una duda razonable. Puesto que la corte está en el deber de hacer un resumen dé la prueba, es la-defensa la que. tiene que llamarle la atención respecto a cual-quier extralimitación que se alegue. Asimismo a falta de la debida solicitud interesando una instrucción era innecesario para la corte decir al jurado que debían dar consideración especial al hecho de que el automóvil paró a la distancia de una yarda, hecho, que, según el examen que hacemos de la prueba no era necesariamente decisivo en el caso.
La sentencia debe ser confirmada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y Hutchison.